DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. 
The present invention is directed to training a neural convolutional network for determining a localization pose of a mobile platform with the aid of the neural convolutional network using a ground image. Each independent claim identifies the uniquely distinct features:
perform a first multitude of aerial image training cycles, for each of the aerial image training cycles, the device is configured to: 
provide a respective reference pose of the mobile platform, 
provide an aerial image of an environment of the mobile platform in the respective reference pose, 
use the aerial image as an input signal of the neural convolutional network, 
determine a respective localization pose using an output signal of the neural convolutional network, and 
adapt the neural convolutional network to minimize a deviation of the respective localization pose determined using the respective aerial image, from the respective reference pose; and 
train the neural convolutional network trained using the first multitude of aerial image training cycles, with a second multitude of ground image training cycles, for each of the ground image training cycles, the device being configured to: 

provide a respective ground image of the environment of the mobile platform in the second respective reference pose, 
use the respective ground image as an input signal of the neural convolutional network trained using the first multitude of aerial image training cycles, 
determine a second respective localization pose using an output signal of the neural convolutional network, and 
adapt the neural convolutional network to minimize a deviation of the second respective localization pose determined using the respective ground image, from the second respective reference pose to provide a trained neural convolutional network for determining a localization pose using a ground image.
The present invention is directed to training a neural convolutional network for determining a localization pose of a mobile platform with the aid of the neural convolutional network using a ground image. Each independent claim identifies the uniquely distinct features:
supplying a ground image of the environment of the mobile platform; and 
generating a localization pose of the mobile platform as an input signal of a successively trained neural convolutional network, using a neural convolutional network successively trained using aerial images and corresponding ground images of a respective environment of mobile platforms, and the supplied ground image.
The closest prior art, US US 2020/0232963 A1 (“Zelinski”); US 10,771,748 (“Hong”); US 2021/0407128 A1 (“Urfalioglu et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664